1
2
3
4                                           JS-6
5
6
                            UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    YADER B.,                                 Case No. CV 18-6094-KK
11                             Plaintiff,
12                       v.                     JUDGMENT
13    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
14
                               Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: June 11, 2019
22                                           HONORABLE KENLY KIYA KATO
                                             United States Magistrate Judge
23
24
25
26
27
28
